NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2007-5057


                                SAM FRANKLIN THOMAS,

                                                      Plaintiff-Appellant,


                                           v.


                                   UNITED STATES,

                                                      Defendant-Appellee.


      Sam Franklin Thomas, of Huntsville, Alabama, pro se.

       Scott Bolden, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for defendant-appellee. With him on
the brief were Peter D. Keisler, Assistant Attorney General, and John J. Fargo, Director.

Appealed from: United States Court of Federal Claims

Senior Judge Eric Bruggink
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2007-5057


                             SAM FRANKLIN THOMAS,


                                                    Plaintiff-Appellant,


                                         v.


                                 UNITED STATES,


                                                    Defendant-Appellee.



                          ___________________________


                          DECIDED: August 8, 2007
                          ___________________________


Before RADER, SCHALL, and LINN, Circuit Judges.


PER CURIAM.

      The Court of Federal Claims dismissed with prejudice Mr. Sam Franklin

Thomas's claim that the government is liable for copyright infringement. Sam Franklin

Thomas v. The United States, Order No. 06-822C (Fed. Cl. 2006).            Mr. Thomas

previously brought this same suit on February 2, 2002. The Court of Federal Claims

dismissed the 2002 suit on May 23, 2002.       Mr. Thomas appealed and our court

affirmed. See Thomas v. United States, 60 Fed.Appx. 279 (Fed. Cir. 2003). The United
States Supreme Court denied a petition for certiorari. Thomas v. United States, 540

U.S. 902 (2003). On December 4, 2006, Mr. Thomas again filed the same copyright

infringement claim in the Court of Federal Claims.     In his one-page complaint, Mr.

Thomas stated that his "claim was never [given] a hearing in the Federal Claim[s]

Court." The Court of Federal Claims dismissed the complaint with prejudice based on

res judicata. Sam Franklin Thomas v. The United States, Order No. 06-822C (Fed. Cl.

2006). Mr. Thomas for a second time appeals the dismissal of his complaint. This court

again affirms.

                                           I

      In his original suit, Mr. Thomas brought an action in the Court of Federal Claims

for copyright infringement under 28 U.S.C. § 1498. Mr. Thomas alleged that the United

States Postal Service ("USPS") used his idea for a postcard commemorating Dr. Martin

Luther King, Jr. On May 23, 2002, the Court of Federal Claims dismissed Mr. Thomas's

complaint for failure to state a claim upon which relief could be granted. A previous

panel of this court reviewed the merits of Mr. Thomas's complaint and affirmed the

Court of Federal Claims dismissal because, inter alia, "Mr. Thomas improperly claimed

copyright infringement based on the idea of featuring Dr. King on a postcard rather than

infringement based on the copyrighted expression.        The protection granted to a

copyrighted work extends only to the particular expression of the idea, not to the idea

itself." Thomas v. United States, 60 Fed.Appx. 279, 280 (Fed. Cir. 2003).

      Mr. Thomas then filed a new complaint based on the same copyright

infringement claim. In this new complaint, Mr. Thomas argues that he was entitled to

present an oral argument to the Court of Federal Claims. The Court of Federal Claims


2007-5057                                  2
again dismissed Mr. Thomas's complaint.            Now, Mr. Thomas appeals this second

dismissal to this court. This court has jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).

                                              II

       Mr. Thomas's complaint to the Court of Federal Claims is barred by res judicata.

The applicability of res judicata is a question of law that this court reviews without

deference. Case v. United States, 88 F.3d 1004, 1008 (Fed. Cir. 1996). The doctrine of

res judicata, or claim preclusion, prohibits a plaintiff from bringing multiple actions on the

same claim. See Federated Dep't Stores, Inc. v. Moitie, 452 U.S. 394, 398 (1981). The

doctrine of res judicata bars a case where "(1) the parties are identical or in privity; (2)

the first suit proceeded to a final judgment on the merits; and (3) the second claim is

based on the same set of transactional facts as the first." Ammex, Inc. v. United States,

334 F.3d 1052, 1055 (Fed. Cir. 2003).

       This case satisfies each of the elements for res judicata. First, the same party,

Mr. Thomas, has brought both suits.          Second, the first suit proceeded to a final

judgment on the merits when the 2002 claim was dismissed for failure to state a claim.

The court explained then that copyright law protects expression, not ideas. Thomas, 60

Fed.Appx. at 280.       Third, Mr. Thomas's second complaint, identical to the first

complaint, claimed that he was entitled to $20 million in compensation for alleged

copyright infringement by the USPS. Therefore, Mr. Thomas's second complaint is

based on the same set of facts as his first complaint.

       On appeal, Mr. Thomas seeks an oral argument before the Court of Federal

Claims. However, the Court of Federal Claims provided Mr. Thomas with a full and fair

opportunity to present his originally filed complaint. This full and fair opportunity does


2007-5057                                     3
not guarantee a right to present oral argument.     Specifically, Federal Rule of Civil

Procedure 12 only requires a party be provided the opportunity to present its views.

"Every circuit to consider the issue has determined that the 'hearing' requirements of

Rule 12 and Rule 56 do not mean that an oral hearing is necessary, but only require

that a party be given the opportunity to present its views to the court." Greene v. WCI

Holdings Corp., 136 F.3d 313, 316 (2d Cir. 1998) (Citing Lujan v. National Wildlife

Fed'n, 497 U.S. 871, 910, (1990)).

      For the foregoing reasons, the order of the Court of Federal Claims dismissing

Mr. Thomas's complaint is affirmed.

                                      AFFIRMED




2007-5057                                 4